--------------------------------------------------------------------------------

EXHIBIT 10.9


SECOND AMENDMENT
TO THE BENEFICIAL MUTUAL SAVINGS BANK
BOARD OF MANAGERS’ NON-VESTED DEFERRED COMPENSATION PLAN
(Section 409A Amendment)


This amendment is adopted by the Board of Trustees (the “Board”) of Beneficial
Mutual Savings Bank (the “Bank”) on December 18, 2008, at a duly held meeting of
the Board of Trustees.


WHEREAS, the Bank maintains the Board of Managers’ Non-Vested Deferred
Compensation Plan (the “Plan”) to enable the Bank’s Trustees to defer receipt of
a designated percentage of their Board fees; and


WHEREAS, the Bank Board desires to amend the Plan, in part, to comply with
Section 409A of the Internal Revenue Code of 1986, as amended (the “Code”) and
the regulations and guidance issued with respect to Section 409A of the Code;
and


WHEREAS, Article XI of the Plan provides that the Plan may be amended or
modified from time to time by the Board.


NOW, THEREFORE, the Bank Board hereby amends the Plan effective January 1, 2005,
as follows:


FIRST CHANGE


Article I of the Plan shall be amended to include the following new paragraph:


“The Plan has been amended to incorporate the applicable provisions of Section
409A of theInternal Revenue Code of 1986, as amended (the “Code”) and the
regulations and all applicableguidance issued under Section 409A of the Code by
the Internal Revenue Service (collectively referred to herein as “Section 409A”)
insofar as the specific rules of Section 409A are applicable to benefits that
vested or will vest after December 31, 2004.  It is the intention of the Bank
that any portion of the benefits that vested prior to January 1, 2005 shall not
be subject to Section 409A and shall receive the full benefit of the
grandfathering protection afforded to nonqualified deferred compensation amounts
that vested prior to January 1, 2005.  To the extent necessary to give effect to
the preceding sentence, the Board may construe this Plan as two (2) separate
plans.  All provisions of the Plan that relate specifically to Section 409A
shall be effective as of January 1, 2005.”


SECOND CHANGE


The first sentence of Article VI shall be deleted in its entirety and replaced
with the following new sentence:


“The Participant my elect to receive payment of the deferred amounts credited to
his Plan account(and any appreciation depreciation thereon) upon a Separation of
Service (subject to Article IX)in a lump sum or in annual installments not to
exceed ten (10) years.”



--------------------------------------------------------------------------------




THIRD CHANGE


Article VI shall be amended by adding the following new language to the end
thereof:


“With respect to benefits that vested prior to January 1, 2005, a Participant’s
Distribution ElectionForm must be submitted either (i) more than one year before
the date on with a Participant’sserviceas a Trustee terminates for any reason,
or (ii) within 30 days of the Plan’s effective or the Participant’s initial
service with the Bank as a Trustee.  For benefits vesting after December 31,
2004, the following distribution rules apply:  (i) changes to distribution
elections may not accelerate the time or schedule of any distribution, except as
provided under Section 409A; (ii) changes must, for benefits distributable upon
Separation from Service (as defined under Section 409A ), delay the commencement
of distributions for a minimum of five (5) years from the date the first
distribution was originally schedule to be made; and (iii) distributions must
take effect not less that twelve (12) months after the election is made.


Upon the inclusion of any amount into a Participant’s income as a result of the
failure of this non-qualified deferred compensation plan to comply with the
requirements of Section 409A, to theextent such tax liability can be covered by
the Participant’s account balance in the Plan, a distribution shall be made as
soon as administratively practicable following the discovery of the plan
failure.”


FOURTH CHANGE


The following new Article XIII shall be added to the Plan:



“XIII    SECTION 409A


“This Plan shall at all times be administered and the provisions of this Plan
shall be interpretedconsistent with the requirements of Section 409A.  Any
modification to the terms of this Plan thatwould inadvertently result in an
additional tax liability on the part of a Participant shall have no effect,
provided the change in the terms of the Plan are rescinded by the earlier of a
date before the right is exercised (if the change grants a discretionary right)
and the last day of the calendar year during which such change occurred.


On or before December 31, 2008, if a Participant wishes to change his or her
payment election as tothe form or timing of the payment under the Plan, the
Participant may do so by completing aTransition Relief Election Form, provided
that any such election (i) must be made prior to the Participant’s Separation
form Service, (ii) shall not take effect before the date that is 12 months after
the date the election is made, (iii) cannot apply to amounts that would
otherwise be payable in 2008 and may not cause an amount to be paid in 2008 that
would otherwise be paid in a later year.”



FIFTH CHANGE


Article XI shall be amended by adding the following language to the beginning of
the first sentence:


“Subject to Section 409A”


2

--------------------------------------------------------------------------------


 
SIXTH CHANGE


Sections (A) and (B) of Article VIII are deleted in their entirety and replace
with the following new Section (A):


“(A)           After vesting under Article IV of the Plan and upon the Bank’s
determination (following petition by the Participant) that the Participant has
suffered an unforeseeable emergency as described below, the Bank shall (i)
terminate the then effective deferral election of the Participant to the extent
permitted under Section 409A of the Code, and (ii) distribute to the Participant
all or a portion of his or her deferral account balance as determined by the
Bank, but in no event shall the distribution be greater than the amount
determined by the Bank that is necessary to satisfy the unforeseeable emergency
plus amounts necessary to pay taxes reasonably anticipated as a result of the
distribution, after taking into account the extent to which the unforeseeable
emergency is or may be relieved through reimbursement or compensation by
insurance or otherwise or by liquidation of the Participant’s assets (to the
extent the liquidation of assets would not itself cause severe financial
hardship); provided, however, that such distribution shall be permitted solely
to the extent permitted under Section 409A of the Code.  For purposes of this
Article VIII, “unforeseeable emergency” means a severe financial hardship to the
Participant resulting from (a) an illness or accident of the Participant, the
Participant’s spouse or a dependent (as defined in Section 152(a) of the Code)
of the Participant, (b) a loss of the Participant’s property due to casualty, or
(c) other similar extraordinary and unforeseeable circumstances arising as a
result of events beyond the control of the Participant, each as determined to
exist by the Bank”.



Further, with the deletion of Section (B), Section (C) will become Section (B)
of Article VIII.



IN WITNESS WHEREOF, the Bank has caused this Amendment to be executed by its
duly authorized officer on the 18th day of December, 2008


ATTEST:
 
BENEFICIAL MUTUAL SAVINGS BANK
                 
/s/ Joseph Conners
 
/s/ Thomas M. Topley
     
For the Board of Trustees
 

 
 
3